DETAILED ACTION
This Office Action is in response to Continuation Application # 17/111,711 filed on December 04, 2020 in which claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-15 are pending, of which claims 1-15 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Keith D. Martin US 2004/0225519 A1 (hereinafter ‘Martin’) in view of Hugh Blake Svendsen US 2013/0110848 A1 (hereinafter ‘Svendsen’).

As per claim 1, Martin disclose, A method for selecting a plurality of tracks (Martin: paragraph 0106: disclose create a list of all playlists ‘plurality of tracks’), comprising the steps of: 
receiving, from a client device, a plurality of request parameters (Martin: paragraph 0161 and Fig. 9: disclose a display where plurality of parameters can be entered by the user); 
loading, from a database, based on the request parameters (Martin: ): 
a plurality of bans (Martin: Fig. 9: disclose a plurality of parameters can be selected by the user and examiner argues that it is obvious for a person to replace one of the prior art filtering parameters with bans parameter), 
a plurality of history track attributes (Martin: Fig. 9: disclose a plurality of parameters can be selected by the user and examiner argues that it is obvious for a person to replace one of the prior art filtering parameters with bans parameter), and 
a plurality of artist identifiers (Martin: Fig. 9 Element 903: disclose a select an artist); 
calculating (Martin: paragraph 0071 and paragraph 0350: disclose calculated the CD’s score receiving high score for recommend that the user purchase the CD) a most recent discovery track based on the plurality of history track attributes (Martin: paragraph 0151: disclose the recently played tracks ‘history track attributes’) and the plurality of artist identifiers (Martin: paragraph 0126: disclose artist is used to change other tracks’ score and rescore the tracks); 
repeatedly (Martin: paragraph 0026: disclose repeatedly updating based on the preferences) selecting a selected artist identifier from the plurality of artist identifiers and a track type from a set of track types until a predetermined number of artist identifier and track type pairs have been selected (Martin: paragraph 0330: disclose score greater than a threshold ‘predetermined’ for the numbers of artist, track nodes); and 
returning, to the client device, the predetermined number of tracks that have been selected (Martin: paragraph 0335: disclose selecting a track within a threshold ‘predetermined’ and paragraph 0015: disclose multimedia works on a storage device of a vehicle).
It is noted, however, Martin did not specifically detail the aspects of
loading, from the database, a plurality of candidate tracks for each selected artist identifier; 

On the other hand, Svendsen achieved the aforementioned limitations by providing mechanisms of
loading, from the database, a plurality of candidate tracks for each selected artist identifier (Svendsen: paragraph 0075: disclose receive candidate media items from other users and paragraph 0061: disclose metadata of the media item such as artist, title among others); 
repeatedly selecting one track of the plurality of candidate tracks for each artist identifier and track type pair until one track has been selected for each pair of the predetermined number of artist identifier and track type pairs (Svendsen: paragraph 0075: disclose recommendation of the media item that is based on the recommendation score within a predetermined time period on played music A and music B. Examiner argues that the metadata consists of artist name and the claimed limitation is similar to the teaching from prior art that recommends a candidate media item).
Martin and Svendsen are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Multimedia System”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Martin and Svendsen because they are both directed to multimedia systems and both are from the same field 
The motivation for doing so would have been to provide improved techniques and systems for generating music recommendations (Svendsen: paragraph 0005). 
Therefore, it would have been obvious to combine Svendsen with Martin to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Martin disclose, until a specified number of artists have been chosen: choosing an artist set, a track set type, and an artist from the artist set (Martin: Fig. 9 Element 903: disclose a select an artist); excluding either (1) one or more artists that have been chosen within a specified number of tracks, or (2) one or more banned artists, or (3) a combination of both (1) and (2); wherein the artist set is determined based on a number of tracks selected since a last artist was selected from that artist set (Martin: paragraph 0071: disclose threshold of removing the works with the lowest ratings and examiner argues that threshold is excluding certain media works); and returning a list of chosen track sets (Martin: paragraph 0335: disclose selecting a track within a threshold ‘predetermined’ and paragraph 0015: disclose multimedia works on a storage device of a vehicle).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. In addition, Martin disclose, wherein the artist set has Martin: paragraph 0161: disclose the user selection playback an artist, which implies that the user has a bias to an artist than another artist).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1, 2 and 3 above. 
It is noted, however, Martin did not specifically detail the aspects of
choosing the artist by either (1) a weight or (2) a descending rank as recited in claim 4.
On the other hand, Svendsen achieved the aforementioned limitations by providing mechanisms of
choosing the artist by either (1) a weight or (2) a descending rank (Svendsen: paragraph 0007: disclose a recommended media is not selected because it ranks low after scoring, which can be applied the same for the artist as well).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Martin disclose, choosing a track from a target track set type (Martin: Fig. 9: disclose a plurality of parameters can be selected by the user of a particular track), excluding tracks that either (1) have been chosen within a specified number of tracks, (2) share a title with a track chosen within a specified number of tracks, (3) have been previously banned, or (4) that are from a collaboration of artists that has been previously banned, or any combination of (1), (2), (3) or (4) (Martin: paragraph 0071: disclose threshold of removing the works with the lowest ratings and examiner argues that threshold is excluding certain media works).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claims 1 and 5 above. In addition, Martin disclose, reverting to a non-target track set; and skipping the artist if no track is available in any set (Martin: paragraph 0096: disclose a list of the works that were played and which actions were performed on them are skipped).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claims 1, 5 and 6 above. 
It is noted, however, Martin did not specifically detail the aspects of
choosing the artist by either (1) a weight or (2) a descending rank as recited in claim 7.
On the other hand, Svendsen achieved the aforementioned limitations by providing mechanisms of
choosing the artist by either (I) a weight or (2) a descending rank (Martin: paragraph 0071: disclose threshold of removing the works with the lowest ratings and examiner argues that threshold is excluding certain media works).

As per claim 8, Martin disclose, A system (Martin: paragraph 0084: disclose a personal computer, which is a system) for selecting a plurality of tracks, comprising: at least one processor (Martin: paragraph 0068: disclose a microprocessor ‘processor’) configured to: remaining limitations in this claim 8 are similar to the limitations in claim 1. Therefore, examiner rejects the remaining limitations in claim 8 under the same rationale as claim 1.

As per claim 9, limitations of this claim are similar to claim 2. Therefore, examiner rejects claim 9 limitations under the same rationale as claim 2.

As per claim 10, limitations of this claim are similar to claim 3. Therefore, examiner rejects claim 10 limitations under the same rationale as claim 3.

As per claim 11, limitations of this claim are similar to claim 4. Therefore, examiner rejects claim 11 limitations under the same rationale as claim 4.

As per claim 12, limitations of this claim are similar to claim 5. Therefore, examiner rejects claim 12 limitations under the same rationale as claim 5.

As per claim 13, limitations of this claim are similar to claim 6. Therefore, examiner rejects claim 13 limitations under the same rationale as claim 6.

As per claim 14, limitations of this claim are similar to claim 7. Therefore, examiner rejects claim 14 limitations under the same rationale as claim 7.

Martin: paragraph 0022: disclose stored on a portable medium, which is equated to computer-readable storage medium) having stored thereon one or more sequences of instructions for causing one or more processors to perform: remaining limitations in this claim 15 are similar to the limitations in claim 1. Therefore, examiner rejects the remaining limitations in claim 15 under the same rationale as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub US 2003/0236582 A1 disclose “Selection of items based on user reactions”
US Pub US 2010/0185671 A1 disclose “Personalized media recommending system for e.g. computing device, has recommendation engine sending recommendation message to media clients to cause clients to display media links of message to each user”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.

 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159